DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al, US Patent Application Publication 2012/0097965 (newly submitted).

Regarding claim 11, Shin teaches a thin film transistor, comprising: an active layer 130 over a substrate; a gate electrode 153 over the active layer (figure 2); a gate line GL connected with the gate electrode [0066]; and a gate insulation layer 140 between the active layer and the gate electrode,  wherein the active layer includes a channel region 131 overlapping the gate electrode and a drain region 135 and a source region 134 on respective sides of the channel region, wherein the channel region 

Regarding claim 20, Shim teaches a first insulation layer 160 covering the gate electrode, the gate line, the source region, and the drain region; a source electrode 164 on the first insulation layer and electrically connected with the source region; and a drain electrode 165 on the first insulation layer and electrically connected with the drain region (figure 2).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim as applied to claims above, and further in view of Itagaki et al, US Patent Application Publication 2009/0325341 (newly submitted).


However, Itagaki teaches the active layer includes an oxide semiconductor [0050,0057] because an oxide semiconductor material is also generally used in the art for an active layer of a TFT device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Itagaki with that of Shim because an oxide semiconductor material is also generally used in the art for an active layer of a TFT device.

Allowable Subject Matter

Claims 13-18  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…the gate electrode includes a plurality of protrusions extend toward an outside of the channel region and a plurality of trenches toward an inside of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899